In an action to recover damages for personal injuries, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (Collins, J.), dated February 2, 1994, as granted the motion of the defendants Stewart Tuchland and Cora Tuchland for summary judgment dismissing the complaint and all cross claims insofar as they are asserted against them.
Ordered that the order is affirmed insofar as appealed from, with costs, for reasons stated by Justice Collins at the Supreme Court. Bracken, J. P., Rosenblatt, Krausman and Goldstein, JJ., concur.